DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election of Invention IV (Claims 7, 16) in the reply filed on 6/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
     Claims 3, 5-6, 10-15, 18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 5/1/2020.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘The disclosure provides specific’ should read ‘Specific’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 19-20 is objected to because of the following informalities:  
Claim 19 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is dependent on Claim 19, and hence inherits the deficiencies of Claim 19.
Claim 20 recites the limitation "the portions of material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-2, 4, 7-9, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. (WO 2020/032167 A1).
     Shimizu et al. discloses a resin mixture (See for example Abstract; Figures 1-7) comprising a partially or completely polymerized or crosslinked polymer matrix (See for example See for example Paragraph 0019; matrix resin; Paragraph 0020, matrix resin formed by reacting components (a) and (b)); a polymer precursor comprising a monomer M (See for example Paragraphs 0019; component (c) polymerizable monomer); an initiator species IN (See for example Paragraph 0019; component (d) photopolymerization initiator); and a free radical compound (See for example Paragraphs 0014-0018; component (e) which includes a nitroxyl group; See also Paragraph 0017, Formula I as an example).  Shimizu et al. further discloses a portion of the initiator species IN is linked to the matrix or to a portion of the matrix, as in Formula A (See for example Paragraphs 0123-0188; e.g. Paragraph 0166, wherein the photopolymerization initiator component (d) is soluble in matrix resin components (a) and (b) and in polymerizable monomer component (c)); the free radical compound comprises a moiety of Formula B (See for example Paragraphs 0014-0018; component (e) which includes a nitroxyl group; See also Paragraph 0017, Formula I as an example;  See also Paragraphs 0189-0230, particularly Paragraphs 0193, 0196, 0202, 0206, 0208, 0211, 00217, 0219, 0221, 0226, 0228); the partially or completely polymerized or crosslinked polymer matrix comprises a polyurethane (See for example See for example Paragraph 0019; matrix resin; Paragraph 0020, matrix resin formed by reacting components (a), an isocyanate group, and (b), a polyol such as polycaprolactone polyol; e.g. Paragraphs 0071-0075); and a recording material for writing a volume Bragg grating, the material comprising a transparent support (See for example Paragraphs 0265-0274) and the above resin mixture (See for example components (a)-(e) above; See also Paragraphs 02262-0264).
     Shimizu et al. additionally discloses a resin mixture (See for example Abstract; Figures 1-7) comprising a partially or completely polymerized or crosslinked polymer matrix (See for example See for example Paragraph 0019; matrix resin; Paragraph 0020, matrix resin formed by reacting components (a) and (b)); a polymer precursor comprising a monomer M (See for example Paragraphs 0019; component (c) polymerizable monomer); and a group (See for example Paragraph 0019; component (d) photopolymerization initiator; See for example Paragraphs 0014-0018; component (e) which includes a nitroxyl group; See also Paragraph 0017, Formula I as an example) of Formula I, wherein IN is an initiating moiety optionally linked to, or part of, the matrix, -[M]- is a polymerized monomer, and x is an integer from 0 to 50 (It is noted that x can equal zero which necessarily means that monomer M is not required).  Shimizu et al. further discloses IN is linked to, or part of, the matrix, as in Formula II (See for example Paragraphs 0123-0188; e.g. Paragraph 0166, wherein the photopolymerization initiator component (d) is soluble in matrix resin components (a) and (b) and in polymerizable monomer component (c)); and the polymer matrix comprises a polyurethane fragment (See for example See for example Paragraph 0019; matrix resin; Paragraph 0020, matrix resin formed by reacting components (a), an isocyanate group, and (b), a polyol such as polycaprolactone polyol; e.g. Paragraphs 0071-0075).

Allowable Subject Matter
     Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     Claim 19 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/1/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872